      Case 4:19-cr-00232 Document 27 Filed on 07/29/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                       §

V.                                             §   CASE NO. 4:19-CR-00232-1

RICHARD GARZA                                  §


                    DEFENDANT’S UNOPPOSED MOTION TO TRAVEL
                     BEYOND THE SOUTHERN DISTRICT OF TEXAS


TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW Defendant Richard Garza, by and through his attorney of record,

E. Matthew Leeper, III, and respectfully moves this Honorable Court to grant Defendant

permission to travel to Seattle, Washington for the following reasons to wit:

                                               I.
     Mr. Richard Garza wishes to travel to the Pacific Northwest, specifically Seattle

Washington for a period of four days. The dates of travel would be Monday, August 12th to

Thursday, August 15th, 2019. If this motion is granted, Mr. Garza plans to leave

Houston on August 12th and return to the Houston area in the late afternoon

hours on August 15th, 2019.

                                           II.
     Defense counsel has consulted with AUSA Quincy Ollison via electronic mail and he has

no objection to the requested travel. Additionally, USPO Tyson Gage has been notified and he

has no objection.

     For the foregoing reason, Defendant respectfully prays that this Honorable Court grant his
      Case 4:19-cr-00232 Document 27 Filed on 07/29/19 in TXSD Page 2 of 2



request to travel to Seattle, Washington on the aforementioned dates.


                                               Respectfully submitted,
                                               E.Matthew Leeper, III
                                               E.Matthew Leeper, III
                                               OBA #31622
                                               5225 Katy Fwy. Suite 305
                                               Houston, TX 77007
                                               Phone No. (713) 228-6141

!    !     !     !
!    !     !     !     !     CERTIFICATE OF CONFERENCE

     I certify that I consulted with AUSA Quincy Ollison on July 26th, 2019 and he is

unopposed to this Motion To Travel.


                                         /s/ Emmett Matthew Leeper, III
                                         Emmett Matthew Leeper, III




!    !     !     !               CERTIFICATE OF SERVICE

     I, E. Matthew Leeper, III, hereby certify that on this 29th day of July, 2019, I provided a

true and correct copy of Defendant’s Motion to Travel beyond the Southern District of Texas by

electronic filing to Assistant United States Attorney Quincy Ollison.


                                               /s/ E. Matthew Leeper, III
                                                E. Matthew Leeper, III
